Title: To Thomas Jefferson from Robert Smith, 6 March 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Mar. 6. 1807
                        
                        As I could not consistently apply to Capt Hull by letter either official or private for explanations in
                            relation to the suggestions of the letter of Mr Taber of Rhode Island, I caused my chief Clerk to write, as of his own
                            accord, a proper letter and the enclosed is the reply of Capt Hull. 
                  Respecty.
                        
                            Rt. Smith
                            
                        
                    